NOTE: This order is nonprecedential.

ﬂannel] games @nurt at Qppealﬁ
fur the erheral QEirtuit

EPLUS, INC.,
Plaintiff—Cross Appellant,

V.

LAWSON SOFTWARE, INC.,
Defendant-Appellant.

2011-1396, -1456, -1554 .

Appeals from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-0620,
Senior Judge Robert E. Payne.

0N MOTION

ORDER

ePlus, Inc. moves for an extension of time, until De-
cember 14, 2011, to ﬁle its principal and response brief,
for an extension of time, until January 25, 2012, for
Lawson Software, Inc. to ﬁle its response and reply brief,
and for an extension of time, until February 13, 2012, for
ePlus, Inc. to ﬁle its reply brief.

EPLUS V. LAWSON SOFTWARE

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

DEC 0 8 2011

Date

cc: Scott L. Robertson, Esq.
Donald R. Dunner, Esq.

$21

FOR THE COURT

Isl Jan Horbaly
J an Horbaly

Clerk

FILED
v.3. coum OF-APPEALS FOR
THE FEDERAL CIRCUIT

DEC 082011

JANHDRBALY
GEEK